ORDER

PER CURIAM.
Larry Honeycutt appeals from the judgment of the Labor and Industrial Relations Commission (“Commission”) affirming the decision of the administrative law judge (“ALJ”). Commission found that the ALJ’s decision was supported by competent and substantial evidence and was made in accordance with the Missouri Workers’ Compensation Act. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).